Citation Nr: 1108657	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to a rating in excess of 10 percent prior to March 17, 2009, and in excess of 40 percent thereafter, for the Veteran's service-connected low back disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967 and from September 1967 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2007, July 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

While the issue of entitlement to a higher rating for the Veteran's service-connected low back disorder was on appeal from the October 2007 rating decision, the RO, in a March 2009 rating decision, granted entitlement to a 40 percent effective from March 17, 2009.  However, because this is only a partial grant of the benefit sought on appeal for this issue, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the Veteran testified at a January 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  During that hearing the Veteran also submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for the Veteran's service-connected low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision denied entitlement to service connection for type II diabetes mellitus.  The Veteran did not appeal that rating decision and it is now final. 

2.  The evidence associated with the claims file subsequent to the October 2005 rating decision is either cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied entitlement to service connection for type II diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received subsequent to the October 2005 rating decision is not new and material, and the claim of entitlement to service connection for type II diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection, and noting the evidence needed to substantiate the underlying claim of service connection.  The February 2007 letter from the RO to the Veteran satisfied this requirement.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus (adult onset diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; prostate cancer, chronic lymphocytic leukemia, porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran's claim of entitlement to service connection for type II diabetes mellitus was previously considered and denied by the RO in an October 2005 rating decision, which found that there was nothing to establish that the Veteran was exposed to Agent Orange or that the Veteran's type II diabetes mellitus was otherwise related to service.  The Veteran was notified of that decision and of his appellate rights, but he did not file an appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2007 the Veteran filed to reopen his claim of entitlement to service connection for type II diabetes mellitus.  The RO issued a rating decision in July 2008 finding that no new and material evidence had been presented and declining to reopen the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  In December 2008 the RO issued a Statement of the Case (SOC) and the Veteran filed a Substantive Appeal (VA Form 9) in January 2009.  The Board notes that regardless of how the RO ruled on the question of reopening, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the October 2005 rating decision became final consists of several statements from the Veteran, VA treatment records, internet articles and hearing testimony.  This evidence does not show that the Veteran was ever exposed to Agent Orange and does not contain any other objective evidence of any etiological link between service and the Veteran's type II diabetes mellitus.  

To the extent that the Veteran has submitted internet articles pertaining to Agent Orange exposure, the Board finds that such generic texts do not address the facts in this particular Veteran's own case and thus lack probative value.  Moreover, the Veteran's testimony during his hearing and his written statements submitted since the October 2005 rating decision are duplicative of the argument he asserted in a July 2005 written statement, which was considered in the October 2005 rating decision. 

Accordingly, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, while some of the evidence submitted is new, in that it was not of record at the time of the October 2005 rating decision, it is not material.  The Board must therefore conclude that new and material evidence has not been submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is denied.  


REMAND

As noted above, the Veteran has also claimed entitlement to higher ratings for his service-connected low back disorder and entitlement to a total disability rating based on individual unemployability.  The Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Specifically, the Board finds that the precise nature and extent of any neurological abnormalities associated with the Veteran's service-connected low back disorder are still unclear.  As such, a VA examination is necessary in order to determine the extent and nature of any such neurologic abnormalities.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, as already noted, the extent to which the Veteran's has any neurologic abnormalities that are associated with his service-connected low back disorder was not adequately discussed in the existing examination reports and is still unclear. 

With regard to the Veteran's claim of entitlement to a TDIU the Board notes that any decision with respect to the Veteran's claim of entitlement to a higher rating for his service-connected low back disorder may affect the Veteran's claim for a TDIU.  As such these claims are inextricably.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim for a higher rating for his service-connected low back disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner is ask to report complaints and clinical findings pertaining to the Veteran's low back disability in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's low back disability.  

Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected low back disability and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.  

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability, taking into consideration the Veteran's level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In addition, the RO/AMC should readjudicate the claim for a TDIU.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


